El Jhez Asociado Se. HkksAndez
emitió la opinión del Tribunal.
Por escritura pública número 177 otorgada en el pueblo de Yabucoa con feclia veinte y uno de Septiembre de mil ochocientos noventa y uno, ante el Notario Don Marcelino Estevanez Mandares, constituyeron una sociedad regular colectiva mercantil, con domicilio en dicho pueblo, Don Domingo González y González, Don Jacinto Gó-mez Sierra, Don Manuel Mendez Rodriguez y Don Juan Antonio Ramón y Don Manuel Mendez Argodilla y Rodil-, guez, representados los dos últimos por Don José Rodriguez de las Albas, y á esa sociedad, que había de dedicar-se á la compra y venta por mayor y al detall de mercan-cías, provisiones, frutos del país y cualquier otro género de lícito comercio, y giraría bajo la razón de González Mendez y Ca., siendo socios gestores de ella los tres pri-meros, aportaron .Don Domingo González cuarenta y ocho *260mil seiscientos veinte pesos ochenta y siete centavos, Don Jacinto Gomez ocho mil seiscientos cuatro pesos veinte y seis centavos, D. Manuel Mendez ochocientos cuarenta y un pesos cuarenta y seis centavos, y Don Juan Antonio Ramón y Don Manuel Mendez Argodilla cuarenta y nue-ve mil ochocientos sesenta pesos ochenta y cinco centavos, cuyas partidas daban un total de ciento siete mil no-vecientos veinte y siete pesos cuarenta y cuatro centavos de la moneda entonces corriente, consistente en las mer-caderías, bienes y existencias que les pertenecían en la sociedad que con igual razón mercantil había venido gi-rando en aquel pueblo, de cuya liquidación se hacía cargo la nueva sociedad, habiéndose establecido, entre otros pactos, que la nueva sociedad se constituía por el plazo de dos anos á contar desde el día primero de Setiembre citado para vencer en treinta y uno de Agosto de mil ocho-cientos noventa y tres, y que, si durante ese plazo ocurría el fallecimiento de alguno de los socios, la sociedad contñ miaría hasta la terminación de aquél con los herederos del socio ó socios que fallecieran, adquiriendo esos herederos iguales derechos que sus causantes con excepción de lo concerniente á la gestión y administración de la misma. Por escritura pública No. 186 de nueve de Agosto de mil ochocientos noventa y tres fue prorrogada por un año más la sociedad González Mendez y (la., con los mismos pactos y estipulaciones de su constitución; y mediante otra escritura pública No. 185 de veinte y cinco de Agos-to de mil ochocientos noventa y cuatro volvió á prorro-garse en igual forma y con las demás estipulaciones que' en ella se expresan, por otro año más vencible el treinta y uno de Agosto del noventa y cinco, conviniendo los inte-resados en que si durante el último mes de dicho plazo al-guno de los socios no manifestaba sil voluntad de separar-se de la sociedad, se consideraría desde luego prorrogada la duración de ella, sin necesidad de nueva escritura, por otro año más vencible el treinta y uno de Agosto de mil *261ochocientos noventa y seis; mediante cuya última escri-tura fué también modificada la repetida sociedad por ha-ber entrado á formar parte de ella Don Manuel García Fernández en concepto de socio industrial. Falleció Don Domingo González en veinte y seis de Marzo de mil ocho-cientos noventa y cinco bajo testamento cerrado que otor-gó el día once del propio mes y que por disposición judicial fué protocolizado en la'Notaría de Humacao con fe-cha treinta del mismo Marzo, y en ese testamento el Gon-zález reconoció como hija natural suya á Carmen Resto, nacida en el año de mil ochocientos ochenta y dos, decla-ró como bienes de su propiedad lo que al tiempo de su fa-llecimiento le correspondiera por todos conceptos en la mercantil González Méndbz y Ca., de que era socio gestor, instituyó por únicas y .universales herederas -k su legíti-ma madre Da. Vicenta González y á su mencionada hija natural reconocida, por partes iguales, y nombró, por al-.baceas solidariamente á su socio Don Jacinto Gomez Sierra, á Don Andrés Antelo y Antelo y á Don Jaime Ba-gué Pujáis. Con fecha 28 de Junio del expresado año 95 el albacea Don Jacinto Gómez Sierra y Da. Petrona Res-to, madre de la menor Da. Carmen González Resto, pro-cedieron de común acuerdo á practicar el inventario general y avalúo de los bienes que Don Domingo González dejara.á su fallecimiento, y declararon en documento pri-vado, firmado por ellos y por los testigos Gregorio Be-rrios y Juan Ayuso, que no habiendo terminado aún su duración la sociedad mercantil González Méndez y Ca., de que era socio gestor Don Domingo González, y no pu-diendo poi\ tanto determinarse con exactitud el haber ó capital que en la misma pudiera corresponder al Don Domingo en la fecha indicada, se calculaba prudencialmen-te y fijaba dicho capital en la suma de treinta y siete mil quinientos pesos á reserva de lo que resultara á la termi-nación y liquidación de la expresada sociedad, á..cuya su-ma debía agregarse el importe de las veinte y cinco aeeio-*262nes del Banco Territorial y Agrícola de Puerto Pico per-tenecientes al Gonzalez, por las que había satisfecho mil cuatrocientos cincuenta pesos, partida 'que en unión de la anterior suman treinta y ocho mil novecientos cincuen-ta pesos. Bajo el inventario y avalúo expresados, Don Jacinto Gómez Sierra y Da. Petrona Pesto, como ma-dre de la menor Da. Carmen González Pesto, procedie-ron en la misma fecha veinte 7 ocho de Junio de mil ocho-cientos noventa y cinco á liquidar provisionalmente el caudal inventariado para efectuar el pago de los derechos reales devengados por trasmisión de herencia, 7 á reser-va de modificar la liquidación, si así procedía, en vista de lo que resultara de la liquidación de la Sociedad González Méndez y Ca., hicieron constar en documento privado firmado por ambos que el caudal inventariado importaba treinta 7 ocho mil novecientos cincuenta pesos, 7 debien-do deducirse de él mis pesos, importe de un legado hecho por González á favor de la menor Leonor Martínez, que-daban por distribuir entre las herederas Doña Vicenta González 3^ Doña Carmen González Pesto, treinta 37 siete mil novecientos cincuenta pesos, correspondiendo á cada una de ellas, según la voluntad del testador, diez 37 ocho mil novecientos setenta y cinco pesos. En carta de fe-cha dos de Lebrero de mil ochocientos noventa y seis, dirigida por Don Andrés Antelo á Doña Petrona Pesto, ma-nifestó aquél á ésta que’el capital social de Don Domingo González en la mercantil González Méndez 3^ Ca., el día 17 de Julio del año anterior, en que se pasó inventario, mon-taba á sesenta 3^ siete mil doscientos cincuenta 7 dos pesos cuarenta 3^ tres centavos. Así las cosas, con fecha diez y nueve de Junio de mil ochocientos noventa 37 seis Don Manuel Méndez Rodríguez, Don Jacinto Gómez Sierra, Don Manuel García Fernández, Da. Petrona Pesto 37 Ne-grón 3r Don Manuel Lomba Peña, Gómez 37 García por derecho propio, y Méndez por sí y como apoderado de su madre Da. María Rodríguez López 37 hermanos Don Juan *263y I)a. María Méndez Rodríguez, de los cuales la Da. Ma-ría obraba por derecho propio y en representación de sus menores hijos Don Oeferino, Don José y otro Don José Méndez Rodríguez, la Da. Petrona como representante legal de su menor hija constituida bajo su potestad Da. Carmen González Resto, y Lomba como apoderado de Da. Vicenta González Alonso, otorgaron- en el pueblo de Yabucoa, ante el Notario Don Marcelino Estebanez Ran-ciares, escritura ele separación de un socio, con cesión cle derechos y acciones y modificación de sociedad mercantil, cuya escritura, contiene entre otras las cláusulas que se transcriben á continuación:
Primera. — Los comparecientes Da. Petrona Resto y Negrón y Don Manuel Lomba y Peña, la primera en nombre y en representación de su bija menor 'Carmen González y Resto constituida bajo su po-testad, y cumpliendo la promesa de venia hecha mediante la escri-tura número ochenta y nueve otorgada á mi testimonio el veinte de Mayo último, y el segundo en representación y como apoderado de la Da. Vicenta González y Alonso, en virtud del 'poder inserto, ce-den y trasmiten á favor de la expresada sociedad “González Mendez y Compañía” representada por sus socios comparecientes, el condominio, participación y cuantos 'derechos y acciones de todas cla-ses pertenecen proindiviso y pueden corresponder en lo sucesivo en todas y cada una 'de las pertenencias, bienes y muebles semovientes, inmuebles y derechos reales, personales y de todas clases de la mis-ma sociedad, á sits representadas las referidas Da. Carmen Gonzá-lez Resto y Doña Vicenta González y Alonso, como hija y madre respectivamente y herederas del finado Don Domingo González y Gon-zález gestor de 'dicha sociedad, subrogando á ésta en el mismo lugar, grado y derechos de las cedentes por el convenirlo precio de veinP' y cuatro mil pesos moneda, especial nacional, valor efectivo que de mútuo •’.cuerdo con los otros socios, fijan como justo precio y-á que asimismo calculan podría quedar reducido el total haber ó partici-pación del socio fallecido Señor González en dicha sociedad, después de la liquidación de ésta, cuya suma ó precio confiesan los mencio-nados Doña Petrona y Don Manuel Lomba en este acto, en mi pre-sencia y de los testigos, haber recibido la mitad cada uno á su en-tera -satisfacción con las representaciones dichas y antes de ahora, de *264la sociedad adquirente, á favor de quien por el expresado concepto y cantidad dicha, esto es, doce mil pesos cada uno, otorgan con las representaciones expresadas la más eficaz y solemne carta de pago me-diante esta escritura.
Segunda. — Los cedentes obligan á sus representados á responder de la- legitimidad de los derechos que ceden y de la personalidad con que efectúan la cesión, así como el saneamiento con arreglo á dere-cho: la sociedad adquirante entrama en posesión y se considerará única dueña de los derechos y bienes que adquiere, desde hoy y sin necesidad de otro acto que este otorgamiento, aclarando los compa-recientes que en virtud de lo expresamente pactado, habrán de con-siderarse conmprendidos en la cesión objeto de la cláusula anterior, el condominio y participación qne al cansante Don Domingo Gon-zález pertenecía proi.ndiviso coano tal socio sobre todos los inmuebles y derechos reales que en la actualidad pertenecen á la expresada so-ciedad, tal y coaho resultan descritos en los correspondientes títulos de adquisición que se presentarán en el Registro de la Propiedad del Distrito, juntamente con el. testamento del causante 'Señor -González y la copia de esta escritura para las inscripciones correspondientes.
Tercera. — Qne al convenir la cesión consignada en la cláusula 2a. ha sido pactado entre- los comparecientes que la repetida sociedad queda obligada á pagar el legado de mil pesos que el causante Don Domingo González liizo por la cláusula -quinta de su testamento á la menor Leonor Martínez hija natural de Juana Martínez, así como las rentas fijadas para dicho legado, á cuyo pago se obliga la expre-sada .sociedad en la forma y términos ordenados en el citado testa-mento: y que se consideran comprendidas también en la cesión el importe de las veinte y cinco acciones del Banco Temtoiral y Agua-cola de Puerto Rico que pasan á ser de la exclusiva propiedad, de la sociedad -eesionaria “González Mendez y Compañía”, pertene-cían al causante Señor González y figuran con el número dos en el inventario general que de los bienes que constituyen la herencia de-jada por el Don Domingo González se formó por sus albaceas con fecha veinte y ocho de Junio del noventa y cinco, para pagar los derechos reales devengados á favor de la Hacienda en la trasmisión de la expresada herencia, como efectivamente se pagaron mediante la oportuna liquidación provisional de fecha veinte y ocho de Junio del noventa y cinco, euyia liquidación provisional es voluntad de los interesados se declare y considere como definitivamente hecha, toda vez que lejos de aumentar el capital de treinta y ocho mil no-*265veeientos cineuenta pesos en ella declarado, ha quedado reducido dicho capital á la suma de veinte y cuatro mil posos, corno así resulta de la, cláusula primera de esta escritura.
Citarla. — Fin virtud de la cesión de derechos y acciones á que se contoe la cláusula primera de esta escritura, quedan Doña Carmen González Eesto y Da. Vicenta González Alonso, como tales he-rederas del soieo fallecido Señor González, separadas de la refe-rida sociedad “González Mendez y Compañía”, y sin derecho alguno en los bienes y pertenencias de ésta.
QitiiUa. — >Es voluntad de los comparecientes Don Manuel Mendez, l.todríguez, Don Jacinto Gómez 'Sierra y Don Manuel García Fernán-dez, los tres por derecho propio y el primero además con la representa-ción que obstenta, que la referida sociedad “González Méndez y Com-pañía”, de la que quedan ahora ún,icos socios interesados continúe liasen la terminación del plazo señalado en su última prórroga y que desde hoy en adelante se considere modificada la referida sociedad en la forma y términos que se expresan á continuación. — 1.—Que el Don Manuel García, de socio industrial que era según la cláusula 2a. de la escritura número ciento ochenta y cinco de fecha veinte y cin-co de Agosto del noventa y cuatro antes citada, pasa á ser socio co-lectivo y gestor con el uso de la firma social, don las mismas, facul-tades consignadas para los otros dos gestores \en la cláusula sexta de la. escritura número ciento setenta y siete también citada de fe-cha veinte y uno de Septiembre del noventa y uno, de constitución de la expresada sociedad, y aportando á ésta como 'Capital la suma de seis mil ochenta y cuatro pesos sesenta centavos .moneda especial nacional que en ¿i lo que as'delicie el hiiporte de Ion heueñeion que como socio industrial que era le han correspondido según el último balance general, con sujeción á lo estipulado al ingresar como tal so-cio industrial. — 2.—Que la razón social que ha tenido hasta ahora esta sociedad, se elimine, por no poder continuar figurando en ella, el nombre del socio fallecido Señor González, y se constituya con el del otro socio colectivo gestor Señor Gomez, entendiéndose por tanto que la razón social con que queda, y 'desde hoy en adelante ha de con-tinuar girando la -repetida sociedad, es la de “Gómez Méndez y Com-pañía.”
Por otra escritura posterior de treinta y uno de Enero de mil novecientos fue disuelta y declarada en estado de *266liquidación la sociedad mercantil Gómez Méndez y Com-pañía.
Con tales antecedentes, en veinte y nueve de Enero de mil novecientos uno Doña Petrona del Carmen González Resto, asistida de su esposo Don Pablo Delfín Cuesta, nombrado defensor de la misma, presentó demanda contra todos los otorgantes de la escritura de diez y nueve de Ju-nio de mil ochocientos noventa y seis que ya se dejan rela-cionados, alegando como becos que liabía sido reconocida por Don Domingo González en su testamento cerrado protocolizado el treinta de Marzo de mil ochocientos no-venta y cinco como hija natural del mismo, nombrándola heredera de la mitad de todos sus bienes,-consistentes en el haber social que como gestor correspondía á aquél en todas las pertenencias de la mercantil González. Mendez y Compañía, del comercio de Yabucoa, constituida por escritura de veintiuno de Septiembre de mil ochocientos noventa y uno, y prorrogada primeramente en nueve de Agosto de mil ochocientos noventa y tres, y después con modificaciones en veinte y cinco de Agosto de mil ocho-cientos noventa y cuatro; que por la expresada escritura de veintiuno de Septiembre de mil ochocientos noventa y uno Don Domingo González, aportó la cantidad de cua-renta y ocho mil seiscientos veinte pesos ochenta y siete centavos moneda provincial para constitución de la so-ciedad González Méndez y Compañía; que al practicarse en diez y siete de Julio de mil ochocientos noventa y cinco inventario ó balance de todas las existencias de dicha so-ciedad resultó un haber líquido de sesenta y siete mil dos-cientos cincuenta y dos pesos cuarenta y tres centavos de la misma moneda provincial á favor de Don Domingo González; que á pesar de tan positiva y cuantiosa utili-dad Da. Petrona Resto y Negrón, madre de la demandan-te, por escritura otorgada en Yabucoa en diez y nueve de Junio de mil ochocientos noventa y seis vendió todas las acciones dominicales de su hija sobre bienes de toda clase *267á favor de los demás socios de Ja sociedad González Mén-dez y Ca. por precio mínimo de doce mil pesos provincia-les ; y que posteriormente fué disuelta la sociedad Gómez méndez y Ca., sucesora de González Méndez y Compañía, por escritura de 31 de Enero de mil novecientos, repar-tiéndose los socios entre sí .el acervo común social, é invo-cando como fundamentos de derecho los artículos 4 y 164 del Código Civil, y alegando además que la prescripción de acciones no empieza á correr contra los menores, sino desde que' arriban á la mayor edad, y que el litigante te-merario debe pagar las costas, concluyó con la súplica de que se confiriera traslado de la demanda á Da. Petrona Resto, Don Manuel Méndez Rodríguez, Don Jacinto Gó-mez Sierra, Don M.anuel García Fernández, Da. María Rodríguez López, por su propio derecho y en representa-ción de sus menores hijos Don José Méndez Rodríguez y otro de igual nombre y apellidos, Don Oeferino Mendez Rodríguez, Don Juan y Da. María Méndez Rodríguez y Da. Vicenta González Alonso, y se declarara, por senten-cia definitiva, nula y de ningún valor la escritura de mo-dificación de la mercantil González Méndez y Compañía con cesión de acciones y derechos, otorgada por los de-mandados en' diez y nueve de Junió de mil ochocientos no-venta y seis, mandando que vuelvan las cosas al mismo ser y estado que tuvieran antes del otorgamiento de dicha escritura, y que con arreglo á derecho se liquide la mer-cantil existente antes de esa fecha con intervención del representante legítimo de la demandante, como heredera del socio gestor Don Domingo González, cuyo haber líqui-do se le entregue hecha deducción de las cantidades que hubiere recibido, más los intereses legales de las no per-cibidas, con las costas del juicio á cargo de los demanda-dos.
A la demanda se acompañaron testimonios de la escri-tura número 177 de A^einte y uno de Setiembre de mil ochocientos noA^enta v uno sobre constitutción de la socio-*268clac! mercantil González Méndez y Ca., ele la número 69 otorgada en treinta de Marzo de mil ochocientos noventa y cinco sobre protocolización del testamento cerrado de Don Domingo González, de la número 128 otorgada en 19 de Junio de mil ochocientos noventa y seis sobre modifi-cación de González Méndez y Ca., con cesión de derechos y acciones, y de la número 29 otorgada en treinta y uno de Enero de mil novecientos sobre disolución y declaración en estado de liquidación de Gómez Méndez y Ca.; la carta de 2 de Febrero de mil ochocientos noventa y seis dirigida á Da. Petrona Resto y suscrita por Don Andrés Antelo; una certificación de la partida de bautismo de la deman-dante, cuja) nacimiento ocurrió en cinco de Agosto de mil ochocientos noventa y dos, y otra certificación de la ins-cripción del matrimonio de Da. Petrona del Carmen Gon-zález Resto con Don Pablo Delfín Cuesta y Tolentino, acto que tuvo lugar en trece de Enero de mil novecientos uno.
El Letrado Don Antonio Alvarez Nava al contestar la demanda en representación de Doña Vicenta González Alonso se opuso á ella y sostuvo el valor legal de la escri-tura de diez y nueve de Junio de mil ochocientos noven-ta y seis, cuya nulidad se pretendía, invocando como fun-damentos de. derecho de-su oposición los artículos 50 y 234 del Código de Comercio, pues la escritura expresada, que tenía como consecuencia la liquidación del haber de un socio en una sociedad mercantil, pudo ser otorgada por Da. Petrona Resto y Negrón en representación de su liija, sin necesidad del requisito previo de la autorización judicial.
El Letrado Don Leoncio García Valle, en nombre de los Sres. Gómez Mendez y Ca., hizo igual impugnación, apoyado en los mismos textos legales que la representa-ción de Da. Vicenta González Alonso, y además alegó la excepción de prescripción de la acción ejercitada, con arreglo al artículo 947 del Código de Comercio.
*269Da. Petrona Resto fue declarada rebelde loor auto de veinte y nueve de Marzo de mil novecientos dos, y en su rebeldía se continuó la sustanciación del juicio.
Con las pruebas practicadas se lian justificado los lie-' dios fundamentales de la demanda, como también que la mercantil González Méndez y Ca., era dueña de variás fincas rústicas inscritas á su favor en el Registro de la Propiedad de Humaeao, que la participación que en dichas fincas correspondía á Don Domingo González fué inscrita igualmente en dicho Registro á favor de Da. Vi-centa González Alonso y Da. Carinen González Resto por título de herencia testada, y que á virtud de la escritura de diez y nueve de Junio de mil ochocientos noventa y seis sobre separación de un socio con cesión de derechos y acciones y modificación de sociedad, cuyas cláusulas principales quedan insertas, las fincas inscritas en el Re-gistro á favor de González Méndez y Ca., se inscribieron en el mismo Registro á favor de Gómez Méndez y Com-pañía.
El Tribunal de Distrito de Humaeao con fecha diez y ocho de Abril de mil ochocientos noventa y tres dictó sen-tencia cuyos fundamentos de derecho y parte dispositiva dicen así:
lo. — Considerando que en la escritura otorgada por doña Petrona Resto en representación de su hija menor Da. Petrona del Carmen González se ceden á la Sociedad González Méndez y Ca. los 'derechos y acciones que por la herencia de Don Domingo González tenía la expresada menor, después 'de lo que los nuevos adquirentes modifi-can la -constitución de la sociedad González Méndez y Ca., por lo qu'e la escritura, abarca dos contratos; uno de cesión de toda clase de bienes muebles, semovientes é inmuebles que procedentes -de la so-ciedad que pertenecían á la menor por herencia paterna, y otro de. modificación.
2o. — Considerando que el ameritado -contrato de cesión no es • un acto de comercio, de los comprendidos en el Código Mercantil, ni de naturaleza análoga, como se determina en el artículo segundo 'de dicho cuerpo legal, por cuanto no revela el propósito de tráfico *270y negociación por medio de evoluciones tendentes al lucro que produce el continuado movimiento de la oferta y la demanda 'comercia],
3o. — Considerando que si bien por el artículo 5 del Código de Co-mercio los menores pueden continuar, por medio de sus guarda-dores, el comercio de sus padres, el acto de la venta de los bienes comerciales hereditarios es precisamente lo -contrario de lo que el expresado artículo prevee pues resulta la descontinuación del ejer-cicio del comercio que profesaba el padre.
4o. — Considerando que aun -concediéndole el -carácter de mercantil ¡i la repetida cesión, ésta debía regirse por lás reglas del derecho común, por no hallarse expresamente establecida otra cosa en el Có-digo Mercantil, según lo preceptúa en su artículo 50.
oo. — Considerando que á la expresada escritura de 39 de Junio de 1896 no puede dársele el carácter -de escritura de liquidación mercantil, por no amoldarse á lo -dispuesto en los artículos 228, 230 y 232 -del Código de Comercio.
6o. — Considerando que de conformidad con lo dispuesto en el artí-culo 364 del Código Civil promulgado en 3889, y en el artículo 2010 de la vigente ley de Enjuiciamiento Civil, la madre de la me-nor no puede enageuar los bienes de su' hija sin previa autorización judicial.
7o. — Considerando que son nulos los actos ejecutados contra lo previsto en la ley como lo ordena el artículo 4 del Código Civil.
Vistos los artículos 1300, 1301, 1302, 3303, 3304, 1307 y 3308 de dicho Código Civil.
Fallamos que debemos declarar y declaramos nula en todo lo que se refiere á la demandante Da. Petrona- del Carmen González Resto, la.escritura -de separación de un socio con -cesión -de -derechos y ac-ciones y modificación -de sociedad mercantil otorgada por Don Manuel Méndez Rodríguez por derecho propio y en representación y como apoderado de su madre Da. María Rodríguez López, y hermanos Don Juan y Da. María Méndez Rodríguez, la primera por sí y en representación de sus menores hijos Don Oeferino, Don José y otro Don José Méu-dez y Rodríguez, Don Jacinto Góihez Sierra y Don Manuel García Fernández, ambos por derecho propio; Da. Pe-trona .Resto y Negrón en representación de su hija menor de edad Da. Carmen González Resto, y Don Manuel Lomba Peña, en repre-sentación y como apodera-do de Da. Vicenta González y Alonso, ante *271el Notario Don Marcelino Estébanez Nanclares, en Yabueoa, el diez y nueve de Junio de mil ochocientos noventa y seis, y en su conse-cuencia condenamos á los .demandados Da. Petrona Resto, Don Manuel Méndez Rodríguez, Don Jacinto Gómez Sierra y Don Manuel García Fernández, Da. María Rodríguez López, por su .propio .derecho y en representación de sus menores hijos Don José Méndez Rodríguez y otro de igual nombre y apellidos, Don Ceferino Méndez Rodríguez, Don Juan y Da. María Méndez Rodríguez y Da. Vicenta González y Alonso, como legítima madre de Don Domingo González y González, á que vuelvan las cosas al mismo ser y estado que tenían al otorgamien-to de dicho instrumento público, y que con arreglo á derecho liquiden la mercantil González Méndez y Ca., existente antes de esa fecha; con la intervención del actual representante Don Pablo Delfín Cuesta y Tolentino de su esposa la menor demandante heredera del socio Don Domingo González y González, cuyo haber le entregarán hecha deducción de las cantidades recibidas por causa del contrato anu-lado más sus intereses legales, abonándosele la diferencia hasta al-canzar lo que á su haber corresponda más sus intereses legales desde el día del otorgamiento del contrato anulado. — 'Condenando además á los .demandados al pago de las costas de este litigio.”
Contra esa sentencia interpuso la representación de los miembros de la sociedad Gómez Méndez y Ca., ó sea la de todos- los demandados con exclusión de Da. Vicenta Gon-zález Alonso y Da. Petrona Eesto, recurso de' apelación que les fue admitido, y que después de corridos los trá-mites legales pende hoy de resolución ante esta Corte Su-prema, en la que han llevado la representación de los ape-lantes el Letrado Don Juan Hernández López, el ahogado Don Eaíáei Tirado Vender la de Da. Carmen González Eesto,'y el ahogado Don Damián Monserrat la de Da. Vi-centa González Alonso.
La cuestión legal á resolver es si la cesión de derechos y acciones de toda clase correspondientes á Da. Petrona González Eesto en la sociedad González Méndez y Ca. á virtud de testamento de su difunto padre Don Domingo González, hecha á favor de dicha sociedad sin autoriza-ción judicial, por escritura pública de 19 de Junio de *2721896, es válida ó nula en ley,- pues en el primer caso, váli-da será también la modificación de dicha sociedad, y en el segundo caso, nula será esa modificación, por descan-sar en una base ilegal.
El artículo 364 del Código Civil invocado por la parte actora en apoyo de la demanda, dice textualmente así: “El padre, ó la madre en su caso, no podrán enagenar los bienes inmuebles del hijo en que les corresponda el usu-fructo ó lá administración, ni gravarlos, sino por causas justificadas de utilidad ó necesidad, y previa la autoriza-ción del Juez del domicilio con audiencia del Ministerio Eiscal, salvas las disposiciones que, en cuanto á los efec-tos de la transmisión, establece la Ley Hipotecaria”; y el artículo 334 del mismo Código, al definir los bienes in-muebles, hace mención expresa en su número primero de las tierras, y en el número 30 de las servidumbres y de-más derechos reales sobre bienes inmuebles.
La entidad jurídica González Méndez y Ca. era dueña indudablemente de bienes inmuebles, pues así se ha justi-ficado por las certificaciones de inscripción de dominio de bienes de esa clase á su favor en el Registro de la Propie-dad de Humacao; pero esa no es razón legal para que Don Domingo González, miembro de dicha sociedad, pudiera reputarse condueño de esos' mismos bienes, por más que tuviera interés en la sociedad 3^ pudiera trasmitir á otra persona, ese interés con el .consentimiento de los demás socios, según el artículo 143 del Código de Comercio, doc-trina sancionada por el Tribunal Supremo de España en sentencias de 32 de Julio de 3883 y 23 de Eebrero de 1884, que por más que sean de fecha anterior á la en que comen-zó á regir el Código de Comercio vigente no están en opo-sición, sino que guardan armonía con los preceptos lega-les del mismo; 3^ si González no. era condueño ó partícipe en el dominio de los .bienes de cualquier clase pertene-cientes á aquella sociedad, es obvio que no pudo trasmitir ese condominio á su hija natural heredera Da. Petrona *273del .Carmen González Resto. A la muerte de Don Domingo González, ocurrida en 26 de Marzo de 1895, la sociedad González Méndez y Ca. continuó sin alteración alguna con los herederos de dicho socio Da. Vicenta González y Da. Petrona del Carmen González Resto, con sujeción á lo estipulado en su escritura de constitución, y por tanto todos los bienes que constituían el capital social conti-nuaron obligados á las resultas de las operaciones que se hubieran hecho y se hicieran á nombre y por cuenta de dicha sociedad, sin que pudiera fijarse la participación correspondiente á las herederas del González por estar esa participación sujeta á las contingencias de la liquida-ción, sin la cual no podría dividirse la masa social. Co-mo tales liquidación y división no llegaron á practicarse, no estaba definido ni determinado con exactitud el haber que en la Sociedad González Méndez y Ca., correspondía á Da. Petrona del Carmen González Resto cuando se otor-gó la escritura de 19 de Junio de 1896, y por tanto en esa fecha sólo era dueño de derechos y acciones cuyo importe fijaron ella representada por su madre Da. Petrona Res1 to y los demás miembros de la sociedad González Méndez y Ca., en la cantidad que estimaron equitativa, atendido el balance anteriormente practicado y teniendo en cuen-ta la marcha y estado de dicha sociedad. Se realizó, pues, mediante la escritura expresada un contrato de enage-nación de derechos y acciones por la representación legal de Da. Petrona del Carmen González Resto y Da. Vicenta González Alonso con los demás miembros de la sociedad González Méndez y Ca., sin que esos derechos y acciones puedan calificarse de dominicales ó reales sobre bienes inmuebles determinados, y por tanto comprendidos en el precepto que entraña el artículo 164 del Código Civil, congruente con el 205 de la Ley Hipotecaria. Es verdad que la Ley de Enjuiciamiento Civil que comenzó á regir en esta Isla en el año de 1886 dice textualmente en su ar-tículo 2010: “Será necesario licencia judicial para ena-*274genar ó gravar los bienes de menores ó incapacitados que correspondan á las clases siguientes: Io Inmuebles.— 2o. Efectos públicos y valores de toda especie, sean al por-tador ó nominativos. — 3o. Derechos de todas clases.— 4o. Alhajas, muebles y objetos preciosos que puedan com servarse sin menoscabar.” — Empero ese precepto, que afectaba en toda su extensión no solo al tutor y cuarador sino también al padre y á la madre en su caso, quedó cir-cunscrito en cuanto al padre y á la madre, por el art. 364 del Código Civil Español, hecho extensivo á esta Isla por Real Decreto de 31 de Julio de 3.899, á determinados bie-nes, ó sea á los inmuebles, entre los cuales están compren-didos, según se deja expuesto, los derechos reales de cual-quier clase que puedan afectarlos, y excluidos por tanto his demás bienes á que se refieren los números 2, 3 y 4 del Artículo 2010 ya citado. Que en el sentido expuesto debe entenderse el artículo 364 del Código Civil, lo convence su mismo texto, que por contener una prohibición no pue-de. interpretarse extensiva sino restrictivamente, con arreglo al precepto de hermenéutica legal “favorabilia sunt amplianda et odiosa restringenda”, y lo corrobora la otra regla también de interpretación “inclusio unius est exclusio alteráis”, pues habiéndose propuesto el le-gislador en el capítulo 3 del Título 7 del Libro I del Códi-go Civil determinar los efectos de la patria potestad res-pecto á los bienes de los hijos, hubiera consignado cuan-tas limitaciones hubiera tenido por conveniente, y no hu-biera establecido únicamente la del artículo 364, cuando pudo reproducir en toda su extensión el Art. 2010 de la Ley de Enjuiciamiento Civil, si hubiera querido hacer extensiva la prohibición de enagenar sin autorización judicial á todos los bienes y derechos que en'ese artículo se relacionan. También-es de notar que el artículo 337 del Código Civil dice así: “La emancipación habilita al me-nor para regir su persona y bienes como si fuera mayor; pero hasta que llegue á la mayor edad, no podrá el eman-*275cipado tomar dinero á préstamo, gravar ni vender bienes inmuebles sin el consentimiento de su padre, en- defecto de éste sin el de su madre, y por falta de ambos, sin el de un tutor. Tampoco podrá comparecer en juicio sin la asistencia de dichas personas.” Ese precepto, como se ve, priva al menor emancipado de la facultad de gravar y vender por sí bienes inmuebles, entre los cuales están comprendidos según se deja expuesto los derechos reales; pero esa prohibición no se hace extensiva á otra clase de bienes, guardando así congruencia este artículo, con el 164 en cuanto á los bienes y derechos á que uno y otro se re-fieren. Y no se diga que el Artículo 164 del Código Civil puede armonizarse con el 2010 de la Ley de Enjuiciamien-to Civil antigua, pues el primero impone al padre ó á la madre en su caso la necesidad de obtener autorización jm dicial para enagenar y gravar los bienes inmuebles del hi-jo en que les corresponda el usufructo ó la administra-ción, y el segundo impone esa' misma necesidad para ena-genar y gravar otros bienes además de aquellos. Yo son harmónicos sino contradictorios los preceptos legales in-dicados, y ijor tanto el primero como de fecha posterior deroga el segundo que es- de fecha anterior. Contra tal doctrina no es lícito alegar la falta de una declaración ex-presa del legislador, porque bastaba en todo caso, la dero-gación contenida en el artículo 1976 del Código Civil, de’ todos los cuerpos legales que constituyen el derecho civil común en todas las materias que son objeto de aquél, para estimar que el padre ó la madre habían de atenerse á las prescripciones del Código y no á las de la Ley de Enjui-ciamiento Civil, para determinar los efectos de la patria potestad respecto á los bienes de los hijos. Entendemos, pues que la escritura de diez y nueve de Junio de mil ochocientos noventa y seis por la que Da. Petrona Resto, como representante de su menor luja Da. Petrona del Carmen González Resto, cedió, ó enagenó á la sociedad Mercantil González Méndez y Ca. cuanto le correspondía *276ó pudiera corresponderle en dicha sociedad como herede-ra de Don Domingo González, es válida por no estar com-prendida dicha enagenación en la prohibición que esta-blece el artículo 164 del Código Civil, y haber obrado por tanto Da. Vicenta González con capacidad bastante para otorgarla, sin que puedan estimarse aplicables al caso, los artículos 50, 234 y 297 del Código de Comercio, invo-cados por los demandados que han contestado la deman-da, pues el acto de cesión ó enagenación verificado por Da. Petrona González en representación de su hija, no es mercantil, y tiene por sí mismo tina entidad especial pro-pia é independiente de la liquidación de la referida so-ciedad, cuya liquidación consiste en percibir los créditos' de la misma, en extinguir las obligaciones' contraídas de antemano según vayan venciendo, y en realizar las ope-raciones pendientes, según el Art. 228 del expresado Có-digo de Comercio. Si fue válida la escritura de 19 de Ju-nio de mil ochocientos noventa y seis, en cuanto por ella quedó separada Da. Petrona del Carmen González Resto al igual que Da. Vicenta González Alonso de la sociedad Mercantil González Méndez y Ca. por haber trasmitido á la referida sociedad el interés que en ella tenían usando del derecho consignado en el Art. .143 del Código de Co-mercio, válida fue también dicha escritura en la parte re-lativa á la modificación de la repetida sociedad, pues no hay razón alguna legal que vicie de nulidad semejante modificación. Por las razones expuestas entendemos qiie debe declararse sin lugar la demanda interpuesta por Da. Petrona del Carmen González Resto asistida de su esposo Don Pablo Delfín Cuesta, absolviendo de ella á todos los demandados y revocando la sentencia apelada con las costas del juicio y del recurso á cargo de la parte actora.

Revocada.

Jueces concurrentes: fíres. Presidente Quiñones, y Asociado Figueras.
*277-.Jueces disidentes: Sres. MacLeary y Wolf.